Citation Nr: 1101843	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  07-36 667	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana



THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel





INTRODUCTION

The appellant is the surviving spouse of the Veteran who served 
on active duty from December 1943 to July 1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  VA records show the appellant failed to 
report for a scheduled hearing in December 2008 and her request 
for a personal hearing is considered as having been withdrawn.  
See June 2009 Board letter to appellant seeking hearing 
clarification; July 2009 Board remand directing, in pertinent 
part, the RO to seek hearing clarification from the appellant; 
November 2009 RO letter to appellant regarding hearing 
clarification; October 2010 supplemental statement of the case.  
The Board remanded the case for additional development in July 
2009.  The requested development has been substantially 
completed.  Although recent mail sent by the Board to the 
appellant at her address of record was returned as undeliverable 
and unable to forward, the appellant is shown to have been 
provided adequate notice and her claim has been properly 
developed for appellate review.  There is no indication that she 
is prejudiced by action on her appeal at this time.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue on appeal was obtained.

2.  The Veteran died in May 2006 as a result of sepsis due to 
acute myelogenous leukemia.  

3.  A disease or injury which caused or contributed to the 
Veteran's death is not shown to have been a result of a service-
connected disability nor any established event, injury, or 
disease during active service.


CONCLUSION OF LAW

A service-connected disability did not cause, hasten, or 
contribute substantially or materially to the Veteran's death; 
the criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 1310 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the appellant in letters 
from the RO dated in August 2006, November 2007, and November 
2009.  Those letters notified the appellant of VA's 
responsibilities in obtaining information to assist in completing 
her claim and identified her duties in obtaining information and 
evidence to substantiate her claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA will 
request the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

The Court held in Hupp v. Nicholson, 21 Vet. App. 342 (2007) 
that, when adjudicating a claim for dependency and indemnity 
compensation (DIC) (to include service connection for the cause 
of the Veteran's death), VA must perform a different analysis 
depending upon whether a Veteran was service connected for a 
disability during his or her lifetime.  The Court concluded that, 
in general, section 5103(a) notice for a DIC case must include 
(1) a statement of the conditions, if any, for which a Veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a claim for service connection for the cause of the 
Veteran's death based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a claim based on a condition not yet 
service connected.

The Board finds that the August 2006 and November 2007 VCAA 
letters satisfied the provisions of 38 U.S.C.A. § 5103(a) and 
Hupp.  The record shows the appellant was informed about the 
information and evidence not of record that was necessary to 
substantiate her claim, the information and evidence VA would 
seek to provide, and the information and evidence she was 
expected to provide.  She was notified in the adjudication of her 
claim that service connection had not been established for any 
disability.  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided by VA 
correspondence dated in November 2007.  The notice requirements 
pertinent to the issue on appeal have been met and all identified 
and authorized records relevant to the matter have been requested 
or obtained.  The available evidence includes service treatment 
records, VA treatment records, and the appellant's statements in 
support of her claim.  Although a November 2008 VA report of 
contact noted the appellant stated she had additional evidence 
from the Ross Clinic to submit in support of her claim, there is 
no indication that she either provided copies of those records or 
that she has provided authorization for VA to assist her in 
obtaining copies of these private medical records.   The Board 
finds that further attempts to obtain additional evidence would 
be futile.  There is no indication the Veteran's cause of death 
was related to an established event, injury, or disease in 
service and the Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and regulations 
and to move forward with the claim would not cause any prejudice 
to the appellant.

Service Connection Claim

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312(a) (2010).  In order to constitute the 
principal cause of death the service-connected disability must be 
one of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  

In order to be a contributory cause of death, it must be shown 
that there were "debilitating effects" due to a service-
connected disability that made the Veteran "materially less 
capable" of resisting the effects of the fatal disease or that a 
service-connected disability had "material influence in 
accelerating death," thereby contributing substantially or 
materially to the cause of death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).  

Service connection can be granted for certain diseases, including 
leukemia, if manifest to a degree of 10 percent or more within 
one year of separation from active service.  Where a veteran 
served 90 days or more of continuous, active military service 
during a period of war or during peacetime after January 1, 1947, 
and certain chronic diseases become manifest to a compensable 
degree within an applicable time period, such disease shall be 
presumed to have been incurred in or aggravated by service even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).

The Court has held that even though a disease is not included on 
the list of presumptive diseases a nexus between the disease and 
service may nevertheless be established on the basis of direct 
service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Court has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  See 
Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2010).

In this case, service treatment records are negative for 
complaint, treatment, or diagnosis related to the Veteran's cause 
of death.  The Veteran's July 1945 separation examination 
revealed no significant abnormalities related to the present 
claim.  VA treatment records include reports of medical history 
including myelodysplastic syndrome first manifest in April 2005 
without opinion as to etiology.  An April 2006 reported noted an 
assessment of a history of myelodysplastic syndrome with 
neutropenic fever likely septic secondary to pneumonia.  

The Veteran's death certificate shows he died in May 2006 as a 
result of sepsis due to acute myelogenous leukemia.  In 
statements in support of her claim the appellant asserted, in 
essence, that presumptive service connection was warranted 
because the Veteran's cause of death was due to leukemia.  

Based upon the evidence of record, the Board finds that a disease 
or injury which caused or contributed to the Veteran's death is 
not shown to have been a result of an established event, injury, 
or disease during active service.  There is no evidence the 
Veteran's cause of death was in any way related to an actual 
event shown to have occurred during active service.  Although the 
evidence shows the Veteran died as a result of sepsis due to 
acute myelogenous leukemia, there is no evidence that acute 
myelogenous leukemia was manifest until many years after service.  
For these reasons, the Board finds that direct or presumptive 
service connection is not warranted.

While the appellant may sincerely believe that the Veteran's 
cause of death developed as a result of active service, she is 
not a licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, 
her claim for entitlement to service connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claim in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  The preponderance of the evidence is against the 
claim.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


